Citation Nr: 0713060	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  98-18 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for facial scarring.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

4.  Entitlement to an initial compensable rating for 
residuals of a fracture of the 4th metatacarpal of the right 
hand.

5.  Entitlement to an initial compensable rating for 
bilateral foot calluses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
October 1997 and from October 2003 to April 2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision.  On his November 1998 
substantive appeal the veteran requested a hearing before a 
member of the Board at the RO.  He failed to report for the 
first scheduled hearing in April 2002, but appeared at the 
second in October 2002.  Thereafter, the Board undertook 
additional development of the appeal in 2003, but owing to 
problems with notifications of the scheduling of requested 
examinations, and the veteran's return to active duty with 
the National Guard overseas between 2003 and 2005, the 
development was not completed until 2006.  


FINDINGS OF FACT

1.  The evidence fails to show facial scarring.

2.  The evidence fails to show a current lung disability.

3.  The objective medical evidence shows that the veteran has 
range of motion in his right knee from 0 degrees to at least 
125 degrees.

4.  The evidence fails to show any right knee instability.

5.  The evidence shows a healed fracture of the 4th 
metatacarpal bone in the veteran's right hand.

6.  The evidence shows bilateral foot calluses that are 
minimally symptomatic.


CONCLUSIONS OF LAW

1.  Criteria for service connection for facial scarring have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  Criteria for service connection for a lung disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5010, 5257, 5260, 5261 (2006).

4. Criteria for a compensable rating for residuals of a 
fracture of the 4th metatacarpal of the right hand a have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, DC 5227 (2006).

5.  Criteria for a compensable rating for bilateral foot 
calluses have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5284 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Facial scarring

The veteran testified at a hearing before the Board in 2002 
that his face was scarred when the driver's side mirror of a 
humvee shattered, causing fragments of glass to strike him in 
the face.  The veteran also indicated that in addition to 
scarring, he had begun experiencing pain around the orbital 
bone on the left side of his face which he believes is a 
result of the humvee accident.

Service medical records confirm that the veteran was in an 
accident in which the side mirrors on two vehicles collided, 
causing glass to spray out.  The records indicated that the 
veteran's wounds were scrubbed and irrigated, but no glass 
was seen.

At a VA examination in February 1998, the examiner indicated 
that the cuts on the left side of the veteran's face had 
healed satisfactorily without any functional or cosmetic 
problems, as no significant scarring was seen on the 
veteran's face.

At an eye examination in July 2006, the veteran had no eye 
problems and had 20/20 vision.  The examination was noted to 
be normal.  At a second eye examination in September 2006 the 
veteran again was diagnosed with a normal eye after no ocular 
disability was detected.  In October 2006, the VA examiner 
indicated that a review of the veteran's claims file did not 
change his opinion that the veteran does not have a 
disability of the eye.

The medical records fail to show evidence of either scarring 
or an eye disability.  While the veteran indicated that he 
still feels some pain in the left portion of his face, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Therefore, the medical evidence has failed to show a 
disability with regard to the orbital region of his face.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the veteran's claim is denied. 

Lung disability

The veteran reported that he was diagnosed with tuberculosis 
(TB) during service on the basis of a skin test.  Upon 
returning to the United States, the veteran underwent the 
full evaluation, and he has since consistently tested 
negative for TB, his chest x-rays have been negative, and his 
family has tested negative for TB. 

The veteran testified at a hearing before the Board in 2002 
that he had to get a yearly chest X-ray, but indicated that 
he had never had an active case of TB.

At a VA examination in July 2006, the veteran explained his 
history of having had a positive skin test.  The examiner 
noted that a chest x-ray in May 2005 was negative and 
indicated that the veteran currently had neither pulmonary 
symptoms, nor any evidence of lung disease.

While the veteran may at one point have shown a positive test 
for TB exposure, there is no evidence of a current lung 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the veteran's claim of 
entitlement to service connection for a lung disability is 
denied. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right knee

The veteran's right knee is currently rated at 10 percent 
under 38 C.F.R. § 5299-5257.  Under this diagnostic code, a 
10 percent rating is assigned for slight impairment of the 
knee involving either recurrent subluxation or lateral 
instability; while a 20 percent rating is assigned for either 
moderate subluxation or moderate lateral instability.  
However, a review of the medical and lay evidence fails to 
show instability in the veteran's right knee.  

For example, the veteran denied any instability or locking in 
his right knee at his hearing before the Board in 2002, and 
he denied using any assistive devices such as a cane or 
brace.  

The medical evidence has also failed to show any instability.  
At a VA examination in February 1998, the veteran denied any 
swelling, instability, or locking.  He had slight laxity in 
the medial and lateral collateral structures in complete 
extension which increased with slight flexion, but the 
posterior and anterior cruciates were stable to active and 
passive testing, and rotational tests did not reveal any 
rotary instability or impairment.  Similarly, at a VA 
examination in July 2006, the veteran's right knee was found 
to be stable, as the examiner indicated that the veteran did 
not have laxity, subluxation, or instability in his right 
knee. 

As such, without current medical evidence of either 
instability or subluxation, a higher rating is not available 
under this rating code.

Other rating criteria have also been considered, however, the 
range of motion of the veteran's knees has consistently 
exceeded the limitation of motion necessary for a compensable 
rating under either DC 5260 or DC 5261 (for limitation of 
flexion and limitation of extension respectively).  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, while a 20 
percent rating is assigned when flexion is limited to 30 
degrees; and under DC 5261, a 10 percent rating is assigned 
when extension of the leg is limited to 10 degrees, while a 
20 percent rating is assigned when extension is limited to 15 
degrees.  

At a VA examination in February 1998, the veteran had range 
of motion in his right knee from 0-135 degrees.  At a VA 
examination in July 2006, the veteran's knee was stable, and 
there was no painful motion; and range of motion testing 
showed motion from 0-125 degrees.  Treatment records did not 
provide any additional range of motion measurements.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the 
veteran's July 2006 VA examination, the examiner commented 
that the veteran had mild functional loss due to weakened 
movement, stiffness and pain with increased use of the knee.  
The examiner also opined that the veteran would have some 
additional limitation of motion in his knee following 
repetitive use.  However, the examiner noted that the veteran 
did not have flare-ups or painful motion.  While the 
veteran's range of motion may diminish slightly with 
repetitive motion, the veteran has repeatedly shown near full 
range of motion in his right knee.  As such, even with a 
slight reduction in his range of motion, the veteran would 
still fail to approach compensable limitation of motion.  As 
such, an additional rating is not warranted under the rating 
criteria for limitation of motion.

A rating has also been considered under the rating criteria 
for arthritis.  Under DC 5010, traumatic arthritis, when 
substantiated by X-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §  4.71a, DC 5010, 
Note (1).

An X-ray of the veteran's right knee in June 2005 showed mild 
degenerative changes.  However, as discussed above, the 
veteran has not demonstrated compensable limitation of motion 
at either of his VA examinations, and the veteran is already 
receiving 10 percent for his right knee.

As such, given that the medical evidence of record fails to 
show either instability, or compensable limitation of motion, 
in either knee, the criteria for a rating in excess of 10 
percent have not been met, and the veteran's claim is 
therefore denied.

Residuals of a fracture of the 4th metatacarpal of the right 
hand

The veteran currently receives a noncompensable rating for 
the residuals of a fracture of the 4th metatacarpal in his 
right hand under 38 C.F.R. § 4.71a, DC 5227.  
Under this rating code, a noncompensable rating is assigned 
when there in ankylosis of either the ring or little finger.
 
At a VA examination in February 1998, the veteran indicated 
that he injured his right hand while boxing.  The hand heeled 
and the veteran returned to duty for several years, but he 
indicated that he has begun to have some residual loss of 
grip and weakness in his right hand.  Pain however was not a 
problem at that time.  The examiner indicated that the 
profile of the metacarpal head was shortened on the right 
ring finger when compared to the left; but the veteran had 
excellent pinch, hook and grasp, as well as excellent 
sensation.

The veteran testified at a hearing before the Board in 2002 
that he could touch the palm of his hand with his injured 
finger, but it was painful.  An X-ray of the veteran's right 
hand in June 2005 showed an old healed fracture deformity of 
the fourth metacarpal, but the veteran's right hand was 
otherwise normal.

At a VA examination in July 2006, the examiner indicated that 
the veteran had a dropped knuckle on his right hand.  While 
the veteran testified before the Board that there was a big 
difference between his grip strength in his right and left 
hands, the examiner noted that his grip strength was 
clinically equal right to left.  The range of motion of the 
fourth metacarpal on the right hand was slightly reduced from 
the left (76 degrees vs. 84 degrees).  The examiner indicated 
that the veteran had a very minor deformity in his right 
hand, and opined that there was no real functional loss.

While the veteran believes that compensable rating is 
warranted, compensable ratings are not assigned when only a 
single finger is involved if it is either the ring or little 
finger, even if the finger is unfavorably ankylosed.  As 
such, a compensable rating is not available.  

In this regard, it also is observed that Diagnostic Code 5230 
addresses limitation of motion of the ring or little finger, 
but as with DC 5227 does not provide a compensable rating.  

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1) (2004).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  

Here, at the veteran's most recent examination, the examiner 
indicated that the veteran had only a very minor deformity in 
his right hand, and opined that there was no real functional 
loss as a result of the deformity.  The evidence has also 
failed to demonstrate that the veteran has required 
hospitalization or missed work because of his finger.  As 
such, an extraschedular rating is not warranted.

Accordingly, the veteran's claim is denied.

Bilateral foot calluses

The veteran's bilateral calluses are currently rated as non-
compensable, under 38 C.F.R. § 4.71a, DC 5284.  Under this 
rating code, foot disabilities are assigned 10, 20 and 30 
percent ratings depending on whether they are moderate, 
moderately-severe, or severe, respectively.   

While the veteran's feet have given him some difficulty in 
that he has to periodically shave the calluses off his feet, 
the medical evidence fails to demonstrate a foot disability 
that is of moderate severity.

At a VA examination in February 1998, the veteran indicated 
that both feet have a tendency to develop painful calluses 
with required shaving off the excess skin.  Upon examination, 
the examiner commented that there was some callus formation 
on the undersides of both feet over the weigh-bearing 
surfaces.  

The veteran testified at a hearing before the Board in 2002 
that he shaves his calluses about once a week, but indicated 
that he did not take any medication for the calluses.

At a VA examination in July 2006, the veteran had calluses 
which were mildly tender.  The examiner indicated that the 
calluses were very minimally symptomatic and did not limit 
him in any way.

Additionally, the veteran has been able to serve as a police 
officer for several years, and recently completed a tour of 
active duty with his foot condition, without missing any time 
as a result of the calluses on his feet.  As such, the 
evidence fails to show a moderate foot disability, and the 
veteran's claim is therefore denied. 


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2006.  By this letter the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, as have the 
veteran's service medical records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file). Additionally, the 
veteran testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for facial scarring is denied.

Service connection for a lung disability is denied.

A rating in excess of 10 percent for a right knee disability 
is denied.
 
A compensable rating for residuals of a fracture of the 4th 
metatacarpal of the right hand is denied.

A compensable rating for bilateral foot calluses is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


